DETAILED ACTION
	This is in response to communication received on 3/24/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/4/19, 4/1/20, 7/23/30, and 12/21/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Takeuchi et al. US PGPub 2002/0059762 hereinafter TAKEUCHI in view of Jung et al. US PGPub 2014/0349087 hereinafter JUNG and Vosahlo US Patent Number 8,011,299 hereinafter VOSAHLO on claims 1, 3, 7, 9-10 and 13 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Takeuchi et al. US PGPub 2002/0059762 hereinafter TAKEUCHI in view of Jung et al. US PGPub 2014/0349087 hereinafter JUNG and Vosahlo US Patent Number 8,011,299 hereinafter VOSAHLO in view of Murata et al. US PGPub 2011/0129778 hereinafter MURATA on claim 4 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Takeuchi et al. US PGPub 2002/0059762 hereinafter TAKEUCHI in view of Jung et al. US PGPub 2014/0349087 hereinafter JUNG, Vosahlo US Patent Number 8,011,299 hereinafter VOSAHLO and Hansson US PGPub 6,888,147 hereinafter HANSSON on claim 12 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Takeuchi et al. US PGPub 2002/0059762 hereinafter TAKEUCHI in view of Jung et al. US PGPub 2014/0349087 hereinafter JUNG, Vosahlo US Patent Number 8,011,299 hereinafter VOSAHLO and JO (US PGPub 2004/0009338) on claim 14 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Takeuchi et al. US PGPub 2002/0059762 hereinafter TAKEUCHI in view of Jung et al. US PGPub 2014/0349087 hereinafter JUNG, Vosahlo US Patent Number 8,011,299 hereinafter VOSAHLO and PELTOLA (US PGPub 20160067949) on claim 15 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Takeuchi et al. US PGPub 2002/0059762 hereinafter TAKEUCHI in view of Jung et al. US PGPub 2014/0349087 hereinafter JUNG and Vosahlo US Patent Number 8,011,299 hereinafter VOSAHLO on claim 16 is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don Walker on 4/19/21.

The application has been amended as follows: 


	a)	providing a plate-shaped carrier;
	b)	applying a decoration replicating a decorative template onto at least a part of the plate-shaped carrier;
	c) 	applying a 
	wherein
	the covering layer is cured by use of a first radiator and a second radiator, wherein the first radiator emits radiation having a different wavelength compared to the radiation of the second radiator, and wherein the first radiator and the second radiator, and wherein the first radiator and the second radiator are used in a common curing step, the first radiator emits radiation with radiation maxima in a wavelength range of greater than 400 nm to less than or equal to 445 nm and wherein the first radiator and the second radiator are aligned such that the radiation of the first radiator impinges an area of the covering layer and the radiator of the second radiator impinges the same area at the same time, wherein the ratios between the radiation intensity of the first radiator and the radiation intensity of the second radiator is greater than or equal to 0.75:1 to less than or equal to 1:0.75, wherein no further covering layer is applied after the step of curing the covering layer.


17. (cancelled) 
Reasons for Allowance
Claims 1, 3-4, 7, and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 and 16 has been amended to include the limitation of wherein no further covering layer is applied after the step of curing the covering layer and the added claim 17 has the limitations of wherein no further covering layer is applied after the step of curing the covering layer.
As argued persuasively in the Remarks dated 3/22/21, VOSAHLO is limited to ink applied to flexible membranes, is entirely silent on any kind of clear covering as all its layers are colored and there are multiple applications of coating and curing and not just one, meaning that there is application after the step of curing the covering layer.
Further Examiner notes that the prior art on record of TAKUECHI teaches surface protective layer but is silent on it being transparent and is further silent on the irradiation wavelength and the use of two radiators. JUNG teaches inks as well and transparent wear coating (paragraph 176), using multiple radiation sources on substrate but does not teach using radiation on that wear layer, i.e. covering layer, nor does it teach wavelengths from 400 nm to 445 nm.
With the specificity of the current amendments, the closest prior art does not teach wherein no further covering layer is applied after the step of curing the covering layer within the overall context of claim 1 and 16 specifically in light of the limitations wherein the first radiator emits radiation having a different wavelength compared to the radiation of the second radiator… the first radiator emits radiation with radiation maxima in a wavelength range of greater than 400 nm to less than or equal to 445 nm… wherein the ratio between the radiation intensity of the first radiator and the radiation intensity of the second radiator is greater than or equal to 0.75:1 to less than or equal to 1:0.75. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717